Citation Nr: 0949069	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran testified at a hearing via video-conference 
before the undersigned Veterans Law Judge in November 2009.  
A transcript of those proceedings has been associated with 
the Veteran's claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The only medical opinion of record finds it less likely than 
not that the current Veteran's bilateral hearing loss is 
attributable to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303, 3.385 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard the duty to notify, VA's notice requirements were 
fulfilled by a letter dated in August 2006, which was sent 
prior to the issuance of the rating decision on appeal and 
which advised the Veteran of the criteria for establishing 
service connection.  

Regarding VA's duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  The Veteran's private 
and VA treatment records have been obtained.  The Veteran's 
separation physical examination report is of record, and 
numerous attempts were made to obtain the Veteran's remaining 
service treatment records which were among those presumably 
lost in the fire at the National Military Personnel Records 
Center (NPRC) in St. Louis, Missouri, in 1973.  The Veteran 
was informed of the unavailability of his service medical 
records in letters dated in November and December 2006, and 
he was asked to provide any records in his possession.  The 
Veteran was also provided with VA audiometric examination, 
and he testified at a hearing before the Board.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

II.  Service Connection

The Veteran contends that he currently has hearing loss as 
the result of his exposure to military noise from heavy 
artillery, mortar fire, grenade explosions, tanks, and heavy 
equipment while in service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that, with the exception of the Veteran's 
separation physical examination report, the Veteran's service 
medical records have not been located and were among those 
presumably lost in a fire at the National Military Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  The 
Board has kept this unfortunate situation in mind while 
addressing the Veteran's claims, and realizes that in such 
situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

The medical evidence of record reflects that the Veteran is 
currently diagnosed with bilateral hearing loss for VA 
purposes; thus, the relevant inquiry is whether the Veteran's 
currently diagnosed hearing loss is attributable to service.

At the Veteran's Board hearing, he testified that he did not 
receive a separation examination, but that if he did, there 
would have been hearing loss noted on that examination 
because the Veteran's left ear was draining at the time of 
his separation from service.  The Veteran also testified that 
he began his civilian employment as a heavy equipment 
operator the month after his discharge from service (in 
1954), and that he wore hearing protection during his 
civilian career.

The Veteran's separation physical examination report, which 
is of record, reflects a whispered voice testing score of 15 
of 15 bilaterally.  Additionally, the Veteran's ears  and ear 
drums were clinically assessed as normal.  

The first post-service hearing assessment of record is 
private audiometric testing conducted in May 1972 by the 
Veteran's employer.  In May 1972 and in subsequent 
occupational audiological evaluations (which are of record 
through 1990), the Veteran denied ever having running ears.  
The evaluations also reflect that the Veteran began this 
employment as a crane operator in 1964, and that the Veteran 
reported that he wore his issued hearing protection 
occasionally and that he had recreational noise exposure when 
hunting and operating tractors and chain saws.

The Veteran underwent a VA audio examination in November 
2006, and after conducting audiological testing, the examiner 
diagnosed the Veteran with bilateral hearing loss for VA 
purposes.  However, the examiner opined that the Veteran's 
current bilateral hearing loss was less likely than not 
related to service.  In support of this opinion, the examiner 
stated that although there was no frequency-specific testing 
from service upon which to determine the Veteran's hearing 
acuity in service, the Veteran's 1972 audiometric testing 
results did not suggest that the Veteran had any hearing loss 
attributable to service at that time.  The examiner stated 
that the 1972 testing revealed no right ear hearing loss and 
only a mild degree of left ear hearing loss, and that at that 
time, the Veteran had been employed in an environment 
involving occupational noise exposure since at least 1964.  
Accordingly, the examiner stated that the Veteran's mild 
degree of hearing loss in 1972 after approximately eight 
years in his civilian occupation did not support the 
Veteran's contention that his hearing loss at that time was 
attributable to military noise exposure 18 to 20 years prior.  
Therefore, the examiner stated that the Veteran's current 
hearing loss was less likely than not attributable to his 
military noise exposure in the 1950's.

The Board finds that the examiner's opinion contains an 
adequate rationale and is supported by the evidence of 
record.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 
(2008) (requiring supporting analysis for valid medical 
opinions).  As noted by the examiner, the first hearing loss 
of record is approximately 18 years after the Veteran's 
discharge from service, see Maxon v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
the lack of treatment for a claimed condition for many years 
after service preponderates against a finding of service 
connection), and the Veteran has documented occupational 
noise exposure as a heavy machinery operator since at least 
1964 (and he reports employment as a heavy machinery operator 
since his discharge from service).  Moreover, the Veteran's 
occupational audiometric evaluations reflect the Veteran's 
reports that he only wore hearing protection occasionally and 
that he had recreational noise exposure when hunting and 
operating tractors and chain saws.  

Accordingly, given the Veteran's long history of civilian 
employment involving noise exposure and his only occasional 
use of hearing protection; the Veteran's reported 
recreational noise exposure; the mild degree of hearing loss 
first diagnosed in 1972; and the medical opinion of record 
failing to link the Veteran's hearing loss to service based 
on these factors; the Board finds that service connection is 
not warranted, and the Veteran's appeal is therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


